 
EXHIBIT 10-72



MASTER SERVICES AGREEMENT


This Master Services Agreement (the “Agreement”) is made this 2nd day of July,
2008 by and between En Pointe Technologies Inc., a Delaware Corporation (“En
Pointe”) with its principal place of business at 18701 S. Figueroa Street,
Gardena, California 90248-4506, En Pointe Technologies Sales, Inc., a Delaware
corporation and wholly-owned subsidiary of En Pointe (“En Pointe Sales”) with
its principal place of business at 18701 S. Figueroa Street, Gardena, California
902498-4506 and En Pointe Global Services, LLC, a California limited liability
company and wholly-owned subsidiary of En Pointe Sales (“EPGS”) with its
principal place of business at 18701 S. Figueroa Street, Gardena, California
90248-4506.  En Pointe and EPGS are sometimes referred to as a “Party” or the
“Parties.


1.  
Purpose:  The purpose of this Agreement is to set forth the terms and conditions
whereby En Pointe, through itself or through its wholly-owned subsidiary, En
Pointe Sales, will perform certain services, including, without limitation,
administrative, corporate, information technology, engineering and other
services (“Services”) to EPGS.



2.  
Relationship of the Parties:  Each Party is an independent contractor under this
Agreement.  Nothing herein shall be deemed to create an employer-employee
relationship between En Pointe and EPGS.   Neither Party shall have the
authority to incur, and shall not incur, any obligations of any kind in the
other’s name without the other Party’s the express written consent.


 
3.  
Term:  The term of this Agreement shall be from July 2, 2008 through June 30,
2011 unless otherwise terminated by the parties (the “Initial Term”).  This
Agreement shall automatically renew for three year terms unless otherwise
terminated as set forth below.



4.  
Termination:




 
a)  This Agreement may be terminated only by mutual agreement of the parties
during the Initial Term.  After the expiration of the Initial Term, or during
any renewal term, this Agreement may be cancelled by either party, with or
without cause, by giving the other party ninety (90) days prior written notice
in accordance with the Notice paragraph of this Agreement.  Such Notice shall
declare a specific date for termination.




 
b)  Either party may terminate this agreement for material breach of the other
party, which material breach has not been cured within sixty (60) days after
receipt of written notice thereof.




 
c)  Each Party will, notwithstanding any termination notice, fulfill its
pre-termination obligations in good faith, including but not limited to En
Pointe’s obligation to provide the Services and EPGS’ obligations to pay for the
Services pursuant to the Statements of Work attached hereto as Exhibits B, C, D,
E and F.  During the 60-day cure period for termination due to breach, each
party will continue to perform its obligations under the Agreement.  



5.                   
Provision of Services:  



a)  EPGS will receive and En Pointe will provide the Services pursuant to the
Statements of Work attached hereto as Exhibits B, C, D, E and F.  Each Statement
of Work involving Services will describe the Services to be received by EPGS and
to be provided by En Pointe, the obligations of each Party, and the fees to be
paid by EPGS for the Services.  In the event of any conflict in terms between
this Agreement and any Statement of Work, the Statement of Work will supersede.


      b)  En Pointe shall use commercially reasonable efforts to provide the
Services to EPGS in a good and professional manner with the same quality,
workmanship and timing as such Services were provided by En Pointe prior to the
Effective Date hereof. En Pointe will have sufficient assets and resources to
provide all Services hereunder.


      c)  If En Pointe fails to timely provide the Services in accordance with
this Agreement, EPGS may, in its sole and absolute discretion, elect to (i)
request the re-performance of the Services after EPGS notifies En Pointe in
writing of the non-performance, or (ii) in the event that En Pointe fails to
re-perform the Services within ten (10) days after receipt of such written
notice, (a) terminate this Agreement in accordance with Section 4(b), or (b)
request that En Pointe engages a third party to perform such Services, provided,
however, that EPGS shall pay to En Pointe the lesser of the costs incurred by En
Pointe in connection with the third party performance, and the costs charged by
En Pointe for providing such Services as set forth on the applicable Statement
of Work.




6.  
Changes to Statements of Work:  Should EPGS wish En Pointe to perform  Services
different than those set forth in any Statement of Work, then the parties shall
execute a Change Order, Extension, Renewal (collectively “Change Orders”) or
other document specifically setting forth the modifications to any Statement of
Work and the terms and conditions relating thereto.  Change Orders will state
the description of the services to be performed, the period of performance,
price changes, if any, and such other terms and conditions as the parties shall
determine at that time and shall be signed and dated by authorized
representatives of both parties and attached to the applicable Statement of
Work.



7.  
Payment for the Services:



a)                 Unless otherwise set forth in an Exhibit to this Agreement,
including in any Statement of Work, En Pointe shall invoice EPGS monthly, in
advance, for the Services provided, which shall include any sales, transfer or
similar taxes required to be paid with respect to the Services provided herein.


b)                  Unless otherwise set forth in an Exhibit to this Agreement,
including in any Statement of Work, EPGS shall pay En Pointe no later than
thirty (30) days from EPGS’ receipt of an invoice.  Any amount remaining unpaid
after such 30-day period shall accrue interest as of the end of such 30 days at
the rate of one percent (1.0%) per month until paid.  EPGS failure to pay
undisputed invoices within sixty (60) days from the date due will constitute a
material breach of this Agreement.  En Pointe reserves the right to suspend the
delivery of the Services for non-payment by EPGS. For purposes of this Agreement
“non payment” shall mean failure of EPGS to pay any undisputed invoice within
ten (10) days of receiving a Notice of Intent to Suspend Services for
Non-Payment from En Pointe, provided that such Notice of Intent to Suspend
Services for Non-Payment was received after expiration of the 60 day cure
period.


8.  
Timeliness of Performance:  En Pointe understands that time is of the essence
with respect to its performance of its obligations under this Agreement in order
for EPGS to meet its schedules and commitments.  En Pointe shall be excused from
performance hereunder only for the period and to the extent that it is prevented
from performing the Services, in whole or in part, as a result of delays caused
by EPGS, failure of EPGS to provide En Pointe information or access required to
perform the Services, acts of God, or by acts of war, terrorism or natural
disasters or other causes beyond En Pointe’s reasonable control that En Pointe
could not have prevented by reasonable precautions



9.  
Client Facilities:  EPGS shall make available for use by En Pointe in performing
the Services, EPGS equipment, documentation, computer facilities, building
access, and such employee services as En Pointe may reasonably require to
perform the Services, including facilities (if applicable) in which En Pointe
may store its tools and equipment and to which En Pointe shall be provided a key
and/or lock dedicated solely to En Pointe.





10.  
Confidential Information:  Prior to or concurrently with execution of this
Agreement by the Parties, the Parties shall execute a Mutual Non-Disclosure and
Non-Solicitation Agreement substantially in the form of Exhibit A hereto.



11.  
Intellectual Property:



      a)  Each Party shall retain all right, title and interest in and to any
inventions, discoveries, tools, or improvements are owned by such Party as of
the Effective Date hereof.


b)  
En Pointe shall promptly notify EPGS of any invention or discovery En Pointe,
solely or jointly with others, conceives, develops or reduces to practice
related to the performance of Services hereunder (each, an “EPGS Invention”).  

c)  
No Infringement:  En Pointe warrants that it has all necessary rights to provide
the Services, including the right to use all software used to provide the
Services, and agrees to indemnify and hold EPGS harmless from any claim,
liability, or expense arising from the breach of the foregoing warranty.



12.                   
Records and Inspections.



      a)  En Pointe shall keep and maintain accurate records (together with all
supporting documentation) in connection with the performance of the Services
hereunder (collectively, the “Records”), and shall keep and maintain all Records
for a period of no less than three (3) years or such longer time required by
applicable law or requested by EPGS in writing.  EPGS, or an authorized
representative of EPGS, shall have the right to inspect and copy the Records at
any time upon reasonable notice and during normal business hours.


      b)  En Pointe shall promptly give notice to EPGS in the event of any
governmental audit or inspection of En Pointe pertaining to the performance of
Services or the payment therefore.  En Pointe shall provide EPGS with copies of
all communications with the governmental department or agency conducting such
audit or inspection, insofar as such communication pertains to the Services or
the payment of consideration therefore.


13.                   
Insurance:  En Pointe warrants that it carries and will maintain, for the entire
term of this Agreement and any renewals or extensions of this Agreement and/or
any Statement of Work, sufficient Workers Compensation, public and professional
liability, and property damage insurance sufficient to protect against related
liability which may arise during the performance of the Services described in
any Statement of Work.  Such insurance shall be primary to and not contributing
with any other insurance or self-insurance programs maintained by either En
Pointe or EPGS, and such insurance shall be maintained at En Pointe’s own
expense.



14.                   
Indemnification. Each Party warrants that it will be responsible for its own
actions.  Each Party shall indemnify, hold harmless and, upon the other Party’s
request defend (including its directors, officers, employees, and agents), from
and against all claims and losses of any kind, including reasonable attorneys’
fees and costs, in connection with, in whole or in part:



      a)           Any negligent act or omission by or any willful misconduct on
the part of a Party in the performance of its obligations under this Agreement
or under any Statement of Work except to the extent that the same is caused by
any negligent act or omission of the other Party, or their respective employees
and/or agents;


      b)           Either Party’s failure to comply with any applicable Federal,
State, or local law or regulation;


      c)           Any bodily injury, personal injury, or property damage to the
extent caused by a Party’s negligence or willful misconduct;


      d)           Any third-party claims for infringement of any United States
patent, trade secret, copyright, trademark, service mark, trade name, or other
proprietary rights alleged to have occurred related to the Services performed by
En Pointe; or


      d)           Any assessment or penalty in the event any taxing authority
makes a claim or determination against EPGS based on En Pointe’s status as an
independent contractor.


15.                   
Limitation of Liability:



a)                 Where En Pointe is not the manufacturer of hardware or
publisher of software products that may be used in the performance of the
Services, En Pointe provides no warranty on such products whether with respect
to their design, performance, functionality or compatibility with any End-User’s
system except as specifically provided in the Statement of Work.  Any
third-party hardware or software provided in connection with the Services is
strictly subject to the manufacturer or publisher warranty, repair, return, and
replacement policies.


b)                 Except for En Pointe’s indemnification obligations set forth
in Sections 12 and 15, EPGS agrees that En Pointe’s liability for damages, if
any, regardless of the form of action, shall not exceed the total amount paid
for the Services pursuant to the Statement of Work out of which the claim arose.


 
 
c)   En Pointe shall not be liable to EPGS or to any third party for any
negligent act or omission by EPGS for any claim that EPGS violated any Federal,
State, or local law or regulation. En Pointe shall not be liable to EPGS (or any
of EPGS  customers or any third party) for any delay in performance or any
failure in performance hereunder caused in whole or in part by reasons beyond
the control of En Pointe, including, but not limited to EPGS failure to furnish
necessary information with respect to details known only to, or to be determined
by EPGS, or other delays or failures due to EPGS failure to provide equipment,
access to equipment or other materials necessary to perform the Services. En
Pointe does not make any express or implied warranties, including, but not
limited to, the implied warranties of merchantability and fitness for a
particular purpose, for any work product produced in conjunction with, or as a
result of, delivery of the Services.  

 


 
 
 
NEITHER EN POINTE NOR EPGS SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, GOOD WILL, OR LOST DATA, EVEN
IF A PARTY HAS BEEN ADVISED OF THE POSSIBLITY OF SUCH DAMAGES.



16.                   
Governing Law and Venue:  This Agreement will be governed by the laws of the
State of California.  The parties, by their signatures hereto, consent and agree
that all proceedings related to the subject matter of this Agreement shall be
maintained in the City of Los Angeles County of Los Angeles.    Jurisdiction and
venue shall lie exclusively in Los Angeles County unless the parties mutually
agree otherwise.



17.                   
Compliance with Laws:  Each Party warrants that it shall comply with all
Federal, State, and local laws and regulations, including U.S. export
regulations, as the same shall be applicable to each Party in the performance of
or use of any Services deliverable, and shall indemnify and hold the other Party
harmless from any violation of such laws and regulations.



18.                   
Assignment: Neither En Pointe nor EPGS may assign its rights nor obligations
under this Agreement without the prior written consent of the other Party which
consent shall not be unreasonably withheld.  Either Party may, however, may
Assign this Agreement upon written notice to the other (i) pursuant to a merger
or change of control or (ii) to an assignee of all or substantially all of such
party’s assets.

19.                   
Severance:  If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void then both parties shall be relieved of all
obligations arising under such provision, but only to the extent that such
provision is illegal, unenforceable or void.  The remaining provisions of this
Agreement shall remain in full force and effect.



20.                   
Notice:  All notices, required, or other communications required by this
Agreement shall be in writing and shall be effective upon delivery.  Proof of
delivery shall be the applicable US Postal, Courier, or personal
proof-of-delivery documentation.



If to En
Pointe:                                                                      If
to EPGS


En Pointe Technologies, Inc.                                                En
Pointe Global Services, Inc.
Att:  Javed
Latif                                                                      Att:  Kevin
B. Schatzle
Chief Financial
Officer                                                            President
18701 S. Figueroa
Street                                                         1300 Walnut
Street #202
Gardena, California
90248-4506                                              Boulder, CO 80302


21.                   
Approvals and Similar Actions:  Where agreement, approval, acceptance, consent
or similar action by either Party is required by any provision of this
Agreement, such action shall not be unreasonably delayed or withheld.



22.                   
Entire Agreement:  This Agreement, together with its Exhibits, terminates and
supersedes any prior oral or written agreements between the parties in regard to
the Services and constitutes the entire understanding between the Parties.  No
amendment, change, waiver or discharge hereof shall be valid unless in writing
and signed by an authorized representative of the Party against which such
amendment, change, waiver, or discharge is sought to be enforced.



23.                   
Exhibits:



Exhibit A:                           Mutual Non-Disclosure and Non-Solicitation
Agreement
Exhibit B:                                      Statement of Work –
Facilities/Locations
Exhibit C:                                      Statement of Work – Branch &
Data Center Telephony
Exhibit D:                           Statement of Work – Information Technology
& InfrastructureServices
Exhibit E:                                      Special Terms and Conditions
Exhibit F:                                      Statement of Work – Offshore
Services


SIGNATURES TO FOLLOW


IN WITNESS WHEREOF, the Parties have caused this Master Services Agreement to be
executed by their duly authorized representatives as of the date and year first
set forth above.


En Pointe Technologies, Inc.
En Pointe Global Services, LLC
By:
    /s/ Attiazaz "Bob" Din
By:
   /s/ Nitin Shah
Print Name and Title
 
Attiazaz “Bob” Din
President
Print Name and Title
 
Nitin Shah
President
 
    September 2, 2008   September 2, 2008    





En Pointe Technologies Sales, Inc.
By:
    /s/ Attiazaz "Bob" Din
Print Name and Title
 
Attiazaz “Bob” Din
President
  September 2, 2008  










--------------------------------------------------------------------------------


EXHIBIT A


MUTUAL NON-DISCLOSURE and NON-SOLICITATION AGREEMENT


           This Non-Disclosure and Non-Solicitation Agreement (“NDA”) is entered
into between En Pointe Technologies Sales, Inc. (“En Pointe”) and En Pointe
Global Services LLC (“Subcontractor”).


           The Parties are considering entering into a business relationship
during the course of which it is expected the Parties will exchange certain
proprietary and confidential information (“Confidential Information”), including
but not limited to the following:  Technical information, which may include but
is not limited to functional and technical specifications, designs, drawings,
analyses, research, reports, recommendations, processes, computer software
programs, software codes, methods, plans, ideas, expertise, and intellectual
property.  The Parties may also consult with one another in connection with and
for exchange of business information which may include but is not limited to
service and product offerings, pricing of product, services, and programs,
marketing research and results, names of customers and prospective customers,
and the Parties’ financial information, also deemed Confidential
Information.  The Parties, further, may share other valuable Confidential
Information designated, defined or described by a Party as “confidential” or
“secret” either orally or in writing which is not specifically defined
herein.  Confidential Information shall specifically include Confidential
Information of a Customer of either Party.


           The Parties specifically warrant that neither of them shall use,
distribute, disclose and/or appropriate for its own benefit or advantage the
Confidential Information of the other Party except to such of its own employees,
legal and financial advisors, or other agents or representatives demonstrating
what is commonly referred to as a “need to know”, without the express written
consent of the other Party in writing.  For purposes of this paragraph, the term
“need to know” shall refer to information that is needed to carry out ones
duties as the representative or employee of a Party in the course of duties
performed within the context of the business relationship of the Parties and
work performed in connection therewith. .  Both Parties shall use the same
degree of care in safeguarding the Confidential Information of the other Party
as it would in safeguarding its own Confidential Information.  The Party
receiving Confidential Information shall exercise due diligence to prevent any
unauthorized use, disclosure, publication or dissemination by its employees,
agents, and representatives and shall, in addition, require its employees,
agents, and/or representatives to execute additional or supplemental documents
of non-disclosure upon the written request of the other Party.Each Party, when
providing Confidential Information, shall identify such information as
“Confidential” in a manner appropriate to the material being disclosed, which
may include but is not limited to handwritten notes expressing the words
“confidential” or “proprietary”, statements, notations, and/or icons expressing
confidentiality attached to documents or computer-generated documents which may
or may not be transferred to what is commonly referred to as  “hard” copy, or
any other method of reasonably communicating the confidential nature of the
information being disseminated, however disseminated.


           For purposes of this NDA the following shall not be considered
confidential information:  Information already known or in the possession of a
Party prior to the execution of this NDA, information publicly known, in the
public domain or discernable by reasonable efforts through independent research
by a Party information received from any third Party or entity who was free to
disclose it and/or information required to be disclosed under any federal or
state law, rule, regulation or by court order or in the course or any court
proceeding.   Each Party specifically agrees that it will notify the other Party
of any legal proceeding requesting or requiring disclosure of Confidential
Information immediately upon receipt of notice to do so.
 
    Nothing in this Non-disclosure Agreement will be construed to prohibit
either Party from engaging in the research, development, marketing, sale or
licensing of any product or service which is independently developed and
produced without the use of the other’s Confidential Information.


           Confidential Information shall remain confidential, subject to the
provisions of this NDA for a period of three (3) years from the date of
execution of this agreement by the last Party to place his name and date in the
place so provided herein.


           The Parties further acknowledge and agree that during the term of
this NDA, neither Party shall, directly or indirectly, hire or solicit or induce
or assist any third Party in hiring, soliciting or inducing any employee of
either Party to leave that Party’s employ and work for the other Party in the
same or a similar capacity.  The Parties further acknowledge and agree that
neither Party shall interfere with, appropriate or convert to its own benefit or
account, disrupt or attempt to disrupt the relationship, contractual or
otherwise, between either Party and any customer or prospective customer that
has been identified to the other Party either by name or in such a manner as
there can be no doubt as to the customer or prospective customer’s identity, or
directly or indirectly, assist any third Party in doing so.


           Within 10 business days of its receipt of such a request from the
other, the receiving Party will return to the disclosing Party all originals and
copies of any documents containing the other’s Confidential Information to which
the receiving Party has been given access under this NDA. The term “document”
includes any information fixed in any tangible medium of expression, in whatever
form or format.


           The Parties acknowledge and agree that breach of this NDA may cause
irreparable harm to the other Party and that remedies at law may be inadequate
to redress any threatened or actual violation of this NDA.  Therefore the
Parties specifically agree that, in addition to any other relief that might be
available under law, either Party may enforce its rights by temporary and/or
permanent injunctive or declaratory relief.  The prevailing Party in any such
action shall be entitled to recover its attorneys’ fees and costs together with
any expenses of enforcement.


           The Parties specifically agree that this NDA shall be governed by and
construed in accordance with the laws of the State of California without regard
to the principles of conflicts of law and any action arising out of this NDA or
any provision contained herein shall be initiated and maintained in a court of
competent jurisdiction of the State of California.


           This NDA represents the entire understanding between the Parties
regarding the subject of Confidential Information and neither Party assumes any
obligation to the other except those specified here.  The Parties agree that
this NDA may not be modified or waived, unless that modification or waiver is in
writing and signed by an officer or other authorized representative of each
Party.


En Pointe Technologies Sales, Inc.




By: _ /s/ Attiazaz "Bob"
Din_______                                                                                                Dated:
_September 2, 2008_____
 
Attiazaz (“Bob”) Din, President______
Print Name and Title



 


En Pointe Global Services, LLC_______
Subcontractor Legal Name


By: /s/ Nitin Shah            
                                                                                                                
    Dated:  _September 2, 2008_______


Nitin Shah, President_______________
Print Name and Title




 

--------------------------------------------------------------------------------


EXHIBIT B


Statement of Work
 
Facilities / Locations
 
En Pointe will provide facilities for performance of the Services at the
following locations, as follows:
 
I.           Physical Space:  In consideration for fees set forth below, En
Pointe will provide space at the following locations:
 
A.           Atlanta, Georgia:  For the period July 1, 2008 through April 30,
2010, En Pointe will provide EPGS with approximately 2970 square feet at the
facility located at 2970 Clairmont Road, Atlanta Georgia 30329 for the fees set
forth below.
 
1.           Basic Fees:
 
a.           For the period July 1, 2008 through 4/30/2010, EPGS shall pay En
Pointe the total sum of $124,247.00.  Fees shall be payable on the first day of
each month, in advance, as follows:
 
Period:                      7/1/2008 through 1/30/2009:  $5500 per month
Period:                      2/1/2009 through 1/30/2010:  $5600 per month
Period:                      2/1/2010 through 4/30/2010:  $5800 per month
 
2.           Additional Fees:
 
In addition to paying the Basic Fees set forth above, EPGS shall reimburse En
Pointe for additional Expenses and Taxes and such other fees as may be assessed
against En Pointe based on En Pointe’s pro-rata share of the facilities
(collectively “Additional Fees”) associated with EPGS’s use of the Atlanta
Facilities in an amount equal to the amount invoiced to En Pointe by its
Landlord, the summary of which, will be  provided upon request for informational
purposes only, for the prior year, if applicable, and set forth on Attachment
1-A attached to this Exhibit and incorporated herein by reference.  En Pointe
will invoice EPGS annually for such Additional Fees and provide a copy of En
Pointe’s invoice to EPGS.  EPGS will pay En Pointe within thirty (30) days of
receipt of such invoice.
 
3.           EPGS warrants that it as been provided a copy of the Lease for the
above described premises, by and between En Pointe and its Landlord, and agrees
to comply with all of the terms and conditions of the lease, as related to EPGS
use of the designated space and/or a part thereof.
 
4.           Insurance:  EPGS shall maintain the following insurance:
 
a)
Commercial General Liability Insurance for the facility and its appurtenances
providing, on an occurrence basis, a minimum combined single limit of
$2,000,000.00;

 
b)
Property/Business Interruption Insurance written on an All Risk or Special
Perils form, with coverage for broad form water damage including earthquake
sprinkler leakage, at replacement cost value and with a replacement cost
endorsement covering all of EPGS trade fixtures, equipment, moveable partitions,
furniture, merchandise and other personal property within the facility (“EPGS”
property), and any improvements to the facility performed for or for the benefit
of EPGS;

 

 
c)
Workers’ Compensation Insurance in amounts required by State where the facility
is located; and

 

 
d)
Employer’s Liability coverage of at least $1,000,000 per occurrence.

 
Any company writing the above-described insurance shall have an A.M. Best rating
of not less than A-VIII.  All Commercial General Liability Insurance policies
shall name En Pointe as an additional insured.  All EPGS insurance as described
herein shall contain endorsements that the insurer(s) shall give En Pointe at
least thirty (30) days advance written notice of any cancellation, termination,
material change or lapse of insurance.  EPGS shall provide En Pointe Sales with
a certificate of insurance evidencing EPGS insurance prior to EPGS undertaking
use of the facility, and thereafter as necessary to assure that En Pointe always
has current insurance certificates evidencing such insurance.
 
EPGS shall waive and cause their insurance carrier(s) to waive any and all
rights of recovery, claims, actions or causes of action for any loss or damage
with respect to EPGS property, leasehold improvements, the building in which the
facilities are located, or any contents thereof, including rights, claims,
actions, and causes of actions based on negligence, which loss or damage is (or
would have been, had the insurance required herein carried) covered by
insurance. EPGS shall name En Pointe and En Pointe Sales as an additional
insured on its Certificate of Insurance.  Insurance Certificates shall be
provided to:
 
En Pointe Technologies Sales, Inc.
ATT:  Robert Mercer, Secretary
18701 S. Figueroa Street
Gardena, CA 90248
 
EPGS will be solely responsible for and liable for any damages to its personal
property, including but not limited to any trade fixtures, personal property,
equipment, and other moveable items (collectively “Personal Property”).  EPGS
will maintain insurance covering its Personal Property.
 
5.           Utilities:   EPGS shall reimburse En Pointe for any and all  water,
gas, heat, light, power, telephone (unless otherwise set forth in the Telephony
and Circuitry Exhibit) trash disposal, and other utilities supplied to the
facilities, to the extent of EPGS’s use of the facility which may be incurred in
addition to the Additional Fees described above.
 
B.           Boise, Idaho: For the period July 1, 2008 through October 31, 2008,
En Pointe will provide EPGS with space at the facility located at 1513 Tyrell
Lane, Suite 110, Boise, Idaho for the fees set forth below.
 
1.           Basic Fees:
 
a.           For the period July 1, 2008 through 10/31/2008, EPGS shall pay En
Pointe the total sum of $11,924.00.  Fees shall be payable on the first day of
each month, in advance, as follows:
 
Period:                                7/1/2008 through 10/31/2008:  $2981 per
month
 
2.           Insurance:
 
         a) 
EPGS, at its expense, shall keep and maintain throughout the term of its use of
the facility, or any part thereof, in full force and effect a policy of
commercial general liability insurance, including contractual liability
insurance, insuring EPGS’ activities upon, in or about the facility, building
and land, against claims of bodily injury or death or property damage or loss
with a limit of not less than One Million ($1,000,000.00 per occurrence and Two
Million ($2,000,000.00) in the aggregate.

 

        b)       EPGS, at its expense, shall keep and maintain throughout its
use of the facility or any part thereof, in full force and effect what is
commonly referred to as “All Risk” or “Special” coverage insurance (including
earthquake and flood) on any EPGS improvements in an amount not less than one
hundred percent (100%) of the replacement value thereof.  EPGS “improvements”
shall mean any alterations, additions, or improvements installed in or about the
facility by or with En Pointe’s permission or otherwise permitted pursuant to
the Lease between En Pointe and its Landlord whether or not the cost thereof was
paid for by EPGS.
 

 
       c)
EPGS shall provide En Pointe Sales, prior to its commencement of the use of the
facility with a Certificate of Insurance evidencing the existence and amounts of
same, and naming En Pointe and En Pointe Sales as an additional insured.  No
insurance policy required of EPGS hereunder shall be cancelled or reduced in
coverage except after forty-five (45) days prior written notice to En Pointe, or
ten days prior written notice to En Pointe in the case of non-payment of
premium.

 
        c)    EPGS waives any and all rights of subrogation which might
otherwise exist.
 


EPGS will be solely responsible for and liable for any damages to its personal
property, including but not limited to any trade fixtures, personal property,
equipment, and other moveable items (collectively “Personal Property”).  EPGS
will maintain insurance covering its Personal Property.
 
Insurance Certificates shall be provided to:
 
En Pointe Technologies Sales, Inc.
ATT:  Robert Mercer, Secretary
18701 S. Figueroa Street
Gardena, CA 90248
 
3.           Utilities:  EPGS shall reimburse En Pointe for any and all  water,
gas, heat, light, power, telephone (unless otherwise set forth in the Telephony
and Circuitry Exhibit) trash disposal, and other utilities supplied to the
facilities, to the extent of EPGS’s use of the facility, which may be incurred
in addition to the Additional Fees described above.
 
 
C.           Boulder, Colorado:  For the period July 1, 2008 through June 30,
2010, En Pointe will provide EPGS with approximately 1403 square feet at the
facility located at 1300 Walnut Street, Suite 202, Boulder, Colorado for the
fees set forth below.
 
1.           Basic Fees:
 
 
a)
For the period July 1, 2008 through June 30, 2010, EPGS shall pay En Pointe the
total sum of $64,092.  Fees shall be payable on the first day of each month, in
advance, as follows:

 
Period:                                7/1/2008 through
6/30/2009                                                                $2631
per month
Period:                                7/1/2009 through
6/30/2010                                                                $2710
per month
 
               2.
EPGS warrants that it as been provided a copy of the Lease for the above
described premises, by and between En Pointe and its Landlord, and agrees to
comply with all of the terms and conditions of the lease, as related to its use
of the premises or its part thereof.

       3.             Insurance: EPGS shall, at its sole cost and expense,
obtain and maintain throughout its period of use, on a full replacement cost
basis, “all risk” insurance covering all of EPGS inventory, furniture,
furnishings, fixtures, equipment and all EPGS improvements (whether or not
installed by En Pointe or En Pointe’s Landlord) and betterments located on or
within the facility or the part thereof used by EPGS.  In additional EPGS shall
obtain and maintain at its own expense, comprehensive general public liability
insurance providing coverage from and against all loss or damage occasioned by
an accident or casualty on, about, or adjacent to the facility, including
protection against death, personal injury and property damage.  Such liability
coverage shall be written on an “occurrence” basis, with limits of not less than
$1,000,000.00 combined single limit coverage.  All policies of insurance
required to be carried by EPGS as described herein, shall be written by an
insurance company licensed to do business in the State of Colorado, and shall
name En Pointe and En Pointe Sales as an additional insured and/or loss
payee.   Each policy shall not be changed without at least thirty (30) days
prior written notice to En Pointe.  Certificates evidencing the extent and
effectiveness of all EPGS insurance shall be delivered to En Pointe Sales to:
 
En Pointe Technologies Sales, Inc.
ATT:  Robert Mercer, Secretary
18701 S. Figueroa Street
Gardena, California 90248
 
With respect to any insurer providing fire and extended coverage with in
connection with EPGS obligations hereunder, shall include a waiver of any right
of subrogation any insurer may have against En Pointe or En Pointe’s landlord so
long as EPGS is empowered to grant such waiver under the terms of its insurance
policy or policies.
 
PGS will be solely responsible for and liable for any damages to its personal
property, including but not limited to any trade fixtures, personal property,
equipment, and other moveable items (collectively “Personal Property”).  EPGS
will maintain insurance covering its Personal Property.
 
       3.           Utilities:  Utilities:   EPGS shall reimburse En Pointe for
any and all  water, gas, heat, light, power, telephone (unless otherwise set
forth in the Telephony and Circuitry Exhibit) trash disposal, and other
utilities supplied to the facilities, to the extent of EPGS’s use of the
facility which may be incurred in addition to the any Additional Fees if
described above.
 
D.           Huntington Beach, California1:  For the period July 1, 2008 through
July 31, 2009, En Pointe will provide EPGS with approximately 1514 square feet
at the facility located at 17011 Beach Boulevard, Suite 680 for the fees set
forth below.
 
1 Huntington Beach Lease pending for the period specified at the quoted amount
specified.
 
1.           Basic Fees.  For the period July 1, 2008 through July 31, 2009,
EPGS shall pay En Pointe the total sum of $42,694.80.  Fees shall be payable on
the first day of each month, in advance, as follows:
 
        Period July 1, 2008 through July 31, 2009
$3558 per month

 
2.           Additional Fees.
 
In addition to paying the Basic Fees set forth above, EPGS shall reimburse En
Pointe for additional Expenses and Taxes and such other fees as may be assessed
against En Pointe based on En Pointe’s pro-rata share of the facilities
(collectively “Additional Fees”) associated with EPGS’s use of the Huntington
Beach Facilities in an amount equal to the amount invoiced to En Pointe by its
Landlord, the summary of which, are provided for informational purposes only,
for the prior year, if applicable, are set forth on Attachment 1-A attached to
this Exhibit and incorporated herein by reference.  En Pointe will invoice EPGS
annually for such Additional Fees and provide a copy of En Pointe’s invoice to
EPGS.  EPGS will pay En Pointe within thirty (30) days of receipt of such
invoice.
 
3.           EPGS warrants that it as been provided a copy of the Lease for the
above described premises, by and between En Pointe and its Landlord, and agrees
to comply with all of the terms and conditions of the lease, as related to EPGS
use of the designated space and/or a part thereof.
 
4.           Insurance.
 
                                 a)
Liability Insurance.  EPGS shall at EPGS expense, obtain and keep

 
force during the EPGS use of the facility, any extension of this Lease, a policy
of Comprehensive General Liability insurance utilizing an Insurance Services
Office standard form with Broad Form General Liability Endorsement (GL0404), or
equivalent, in an amount of not less than $1,000,000 per occurrence of bodily
injury and property damage combined.  Said policy of insurance shall insure
EPGS, with En Pointe and En Pointe Sales named as an additional insured(s)
against liability arising out of the use, occupancy or maintenance of the
facility.

 
b)           Property Insurance.  EPGS shall, at EPGS expense, obtain and keep
in force during its use of the facility, for the benefit of EPGS, replacement
cost fire and extended coverage insurance, with vandalism and malicious
mischief, sprinkler leakage and earthquake sprinkler leakage endorsements, in an
amount equal to not less than 100% of the full replacement cost, as the same may
exist from time to time, of all of EPGS  personal property, fixtures, equipment
and improvements.
 
c)           Waiver of Subrogation.  EPGS hereby releases and relieves En Pointe
and En Pointe’s Landlord for direct or consequential loss or damage arising out
of or incident to the perils covered by property insurance carried by such EPGS,
whether due to the negligence of En Pointe or En Pointe’s Landlord or their
agents, employees, contractors and/or invitees. If necessary all property
insurance policies required under this section shall be endorsed to so provide.
 
Insurance Certificates shall be provided to:
En Pointe Technologies Sales, Inc.
ATT:  Robert Mercer, Secretary
18701 S. Figueroa Street
        Gardena, California 90248
 
 
5.           Utilities:   EPGS shall reimburse En Pointe for any and all  water,
gas, heat, light, power, telephone (unless otherwise set forth in the Telephony
and Circuitry Exhibit) trash disposal, and other utilities supplied to the
facilities, to the extent of EPGS’s use of the facility which may be incurred in
addition to the Additional Fees described above.
 
E.           Gardena, California:  A sublease shall be entered into by and
between En Pointe Technologies, Inc. and En Pointe Global Services, Inc. for
approximately 14,516 square feet (1st floor), located at 18701 S. Figueroa
Street, Gardena, California on terms mutually agreed to by the parties.
 
1.           With respect to any additional fees, in addition to the Basic Fees,
as set forth in the Sublease, En Pointe and EPGS will each pay their respective
shares of any costs assessed, 60% payable by EPGS and 40% by En Pointe, which
expenses will include taxes, assessments, common area maintenance, and
utilities, insurance, and such other expenses for which En Pointe may be billed,
as more specifically set forth in the Lease between En Pointe and Dominguez
Channel, a copy of which has been provided to EPGS, the exact amount of which
cannot be pre-determined.
 
2.           EPGS warrants that it as been provided a copy of the Lease for the
above described premises, by and between En Pointe and its Landlord, and agrees
to comply with all of the terms and conditions of the lease, as related to its
use of the premises or its part thereof.
 
F.           Rancho Cucamonga, California:  For the period July 1, 2008 through
February 15, 2009, En Pointe will provide EPGS with approximately 95,090 square
feet at the facility located at 11081 Tacoma Drive, Rancho Cucamonga,
California, including furniture, furnishings in consideration of the fees set
forth below:
 
1.           Basic Fees:
 
Period:                                7/1/2008 through
2/15/2009                                                                $35,183
per month.
 
2.           Additional Rent:  In addition to paying the Basic Fees set forth
above, EPGS shall reimburse En Pointe for additional Expenses and Taxes and such
other additional fees which may be assessed based on En Point’s pro-rata share
of the entire premises (collectively “Additional Fees”) associated with EPGS’s
use of the Rancho Cucamonga Facilities in an amount equal to the amount invoiced
to En Pointe by its Landlord, a summary of which will be provided for
informational purposes only upon request, for the prior year, if applicable, and
set forth on Attachment 1-A attached to this Exhibit and incorporated herein by
reference.  En Pointe will invoice EPGS annually for such Additional Fees and
provide a copy of En Pointe’s invoice to EPGS.  EPGS will pay En Pointe within
thirty (30) days of receipt of such invoice.


3.           EPGS warrants that it as been provided a copy of the Lease for the
above described premises, by and between En Pointe and its Landlord, and agrees
to comply with all of the terms and conditions of the lease, as related to its
use of the premises or its part thereof.


4.           Insurance:


a)           Liability Insurance. EPGS shall obtain and keep in force during its
use of the Rancho Cucamonga facility,  a Commercial General Liability policy of
insurance protecting En Pointe (as an additional insured) against claims for
bodily injury, personal injury and property damage based upon, involving or
arising out of the use of the facility and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount not less than $5,000,000 per occurrence with and contain the "Amendment
of the Pollution Exclusion" for damage caused by heat, smoke or fumes from a
hostile fire. All insurance to be carried by EPGS shall be primary to and not
contributory with any similar insurance carried by En Pointe or En Pointe’s
Sublandlord whose insurance shall be considered excess insurance only.
 
b)                EPGS shall, at its own cost and expense, maintain procure and
maintain insurance coverage sufficient to cover all of EPGS personal property,
including any improvements or alternations in, on or about the facility. Such
insurance shall be full replacement cost coverage with a deductible of not to
exceed $10,000 per occurrence. The proceeds from any such insurance shall be
used by EPGS for the replacement of personal property or the restoration of
Alterations.
 
c)                The insurance required hereunder shall be in companies duly
licensed to transact business in the State of California and maintaining during
the policy term a "General Policyholders Rating" of at least A-, VIII, or such
other rating as may be reasonably required by any Lender having a lien on the
Premises, as set forth in the most current issue of "Best's Insurance Guide."
EPGS shall not do or permit to be done anything which shall invalidate the
insurance policies required in this Paragraph 4.  Prior to commencement of EPGS
use of the facility, EPGS will delivered to En Pointe an insurance certificate,
describing the insurance coverage and limits required by this Paragraph 4,
naming En Pointe and En Pointe Sales as additional insureds.  No such policy
shall be cancelable or subject to modification except after thirty (30) days
prior written notice to En Pointe.  EPGS shall, at least thirty (30) days prior
to the expiration of such policies, furnish En Pointe with evidence of renewals
or "insurance binders" evidencing renewal thereof.  Should EPGS fail to provide
such certificates, then En Pointe may order such insurance and charge the cost
thereof to EPGS, which amount shall be payable by EPGS to En Pointe on demand.


           c)           EPGS will be solely responsible for and liable for any
damages to its personal property, including but not limited to any trade
fixtures, personal property, equipment, and other moveable items (collectively
“Personal Property”).


Insurance certificates shall be provided to:


En Pointe Technologies Sales, Inc.
ATT:  Robert Mercer, Secretary
18701 S. Figueroa Street
Gardena, CA 90248
 
5.           Utilities:   EPGS shall reimburse En Pointe for any and all  water,
gas, heat, light, power, telephone (unless otherwise set forth in the Telephony
and Circuitry Exhibit) trash disposal, and other utilities supplied to the
facilities, to the extent of EPGS’s use of the facility which may be incurred in
addition to the Additional Fees described above.


B.           Austin, Texas:  For the period July 1, 2008 through April 30,
2009,  En Pointe will provide EPGS with approximately 4,577 square feet at the
facility located at 8310 Capital of Texas Highway North, Austin, Texas,
including furniture and furnishings in consideration of the fees set forth
below.


1.           Basic Fees:


    Period:              7/1/2008 through 2/15/2009        $5,339


2.           Additional Fees:  In addition to paying the Basic Fees set forth
above, EPGS shall reimburse En Pointe for additional Expenses and Taxes and such
other amounts as may be assessed against En Pointe based on En Pointe’s pro-rata
share of  the total premises (collectively “Additional Fees”) associated with
EPGS’s use of the Austin Facilities in an amount equal to the amount invoiced to
En Pointe by its Landlord, the summary of which for the prior year, for
informational purposes only, are set forth on Attachment 1-A attached to this
Exhibit and incorporated herein by reference.  En Pointe will invoice EPGS
annually for such Additional Fees and provide a copy of En Pointe’s invoice to
EPGS.  EPGS will pay En Pointe within thirty (30) days of receipt of such
invoice.


3.           EPGS warrants that it as been provided a copy of the Lease for the
above described premises, by and between En Pointe and its Landlord, and agrees
to comply with all of the terms and conditions of the lease, as related to its
use of the premises or its part thereof.


4.           Insurance:  EPGS shall, at its expense, procure and maintain,
throughout the period of its use of the Austin facility, or any part thereof,
the following insurance policies:
 
                         a)
Comprehensive general liability insurance in amounts of not less than a combined
single limit of $3,000,000 (the “Initial Liability Insurance Amount”), insuring
EPGS, En Pointe, and its respective affiliates, against all liability for injury
or death to any person or persons, or damage to property arising from EPGS use
or occupancy of the Austin facility or any part thereof;



                        b)
Insurance covering the full value of EPGS property and any improvements to the
facilities, and other property, including the property of others in the
facility; and

 
                        c)
Workman’s Compensation insurance required under Texas Law,, contained a waiver
of subrogation endorsement.



The Initial Liability Insurance Amount shall be increased every two (2) years in
the event the Consumer Price Index (“CPI Index” has increased more than ten (10)
percent over the base CPI Index in effect at the beginning of each 2-year
period, to the insurable amount offered by the insurance company that is closest
but higher than the Initial Liability Insurance Amount, times the CPI Index
increase plus 100.  EPGS insurance shall provide primary coverage to En Pointe
when any policy issued to En Pointe provides duplicate or similar coverage, and
in such circumstances En Pointe’s policy will be excess over EPGS policy.  EPGS
shall furnish certificates of insurance and such other evidence satisfactory to
En Pointe of the maintenance of all insurance coverages required hereunder, and
EPGS shall obtain a written obligation on the part of each insurance company to
notify En Pointe at least thirty (30) days before cancellation or a material
change of any such insurance.  All such insurance policies shall be in an form
and issued by companies, reasonably satisfactory to En Pointe.  The term
“affiliate” shall mean any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with the party in
question.


EPGS shall name En Pointe as an additional insured under the policies described
above.  Insurance certificates, naming En Pointe and En Pointe Sales as
additional insureds, shall be sent to:


En Pointe Technologies Sales, Inc.
ATT:  Robert Mercer, Secretary
18701 S. Figueroa Street
Gardena, CA 90248eof


EPGS will be solely responsible for and liable for any damages to its personal
property, including but not limited to any trade fixtures, personal property,
equipment, and other moveable items (collectively “Personal Property”).  EPGS
will maintain insurance covering its Personal Property.


5.           Utilities:   EPGS shall reimburse En Pointe for any and all  water,
gas, heat, light, power, telephone (unless otherwise set forth in the Telephony
and Circuitry Exhibit) trash disposal, and other utilities supplied to the
facilities, to the extent of EPGS’s use of the facility which may be incurred in
addition to the Additional Fees described above.


The parties, by their signatures hereto, have read this Exhibit B, understand
its meaning, including the meaning of all abbreviations written in this
Exhibit.  Each party by its signature below warrants that he or she a duly
authorized signature of the entity which that party represents.






En Pointe Technologies Sales,
Inc.                                                                                                En
Pointe Global Services, Inc.


 /s/ Attiazaz "Bob"
Din                                                                                                                   
/s/ Nitin Shah                                       
Signature                                                                                                                                 
Signature


Attiazaz “Bob” Din,
President                                                                                          
            Nitin Shah, President___________
Print Name and
Title                                                                                               
             Print Name and Title


Date_September 2, 2008                              
                                                                                 Date   _September
2, 2008                              




En Pointe Technologies, Inc.


 /s/ Attiazaz "Bob" Din                                 
          Signature


Attiazaz “Bob” Din, President
Print Name and Title


Date_September 2, 2008                              

 
Attachment 1-A


UPON EPGS REQUEST, EN POINTE WILL PROVIDE A COPY OF ITS LANDLORD BILL FOR
ADDITIONAL FEES FROM THE ANNUAL PERIOD IMMEDIATELY PRIOR TO THE CURRENT YEAR FOR
EACH FACILITY WHERE ADDITIONAL FEES ARE APPLICABLE (FOR INFORMATION PURPOSES
ONLY) WHICH MAY BE ATTACHED AS THIS ATTACHMENT 1-A.





--------------------------------------------------------------------------------


EXHIBIT C




Statement of Work


Branch and Data Center Telephony Services


I.           Rancho Cucamonga, California -- Dedicated


A.           In consideration of monthly fees paid to En Pointe, En Pointe will
provide and EPGS will receive the use of certain telephony services set forth on
the Table below.  En Pointe will invoice EPGS for such fees monthly, in advance,
together with taxes, if applicable, in the amount of $2364.73 and EPGS shall pay
En Pointe within thirty (30) days from the date of receipt of En Pointe’s
invoice.


Telephone Lines
Internet
MPLS
P2P Circuits
Total
$253.73
$1,074.00
 
$1,037.00
 
$2,364.73

 


II.           Boise, Idaho -- Dedicated


A.           In consideration of monthly fees paid to En Pointe, En Pointe will
provide and EPGS will receive the use of certain telephony services set forth on
the Table below.  En Pointe will invoice EPGS monthly, in advance, together with
taxes, if applicable, in the amount of $3013.00 and EPGS shall pay En Pointe
within thirty (30) days from the date of receipt of En Pointe’s invoice.
Service
Circuit ID
QTY
Unit Price
Cost
Total Amount (Incl of Taxes)
MPLS Circuit
DHEC-890619
1
 $812.40
  $812.40
$812.40
PRI Circuit
101AT1ZFBOISIDMADC3
1
 $975.00
     $975.00
$1,041.17
T1 Internet Circuit
IA/DHGL/470252/ELG/
1
 $500.00
     $500.00
$500.00
DSL Service
640 Kbps Internet Service
1
 $57.95
   $57.95
$57.95
Analog Lines
208-429-6062
3
 $41.30
 $123.90
$123.90
208-429-6513
     
208-383-9200
     
Block of 20 DIDs
208-373-3463
20
 $0.15
        $3.00
 $3.00
Non-Sequential DIDs
 
7
 $0.15
        $1.05
$1.05
           
Total for the Branch
       
$2,539.47







III.           Boulder, Colorado – Dedicated


      A.           In consideration of monthly fees paid to En Pointe, En Pointe
will provide and EPGS will receive the use of certain telephony services set
forth on the Table below.  En Pointe will invoice EPGS for such fees monthly, in
advance, together with taxes, if applicable, in the amount of $700.00 and EPGS
shall pay En Pointe within thirty (30) days from the date of receipt of En
Pointe’s invoice.






Branch
Telephone Lines
Internet
MPLS
P2P Circuits
PRI
Total
Boulder
 $  700.00
 $    -
 $     -
 $     -
 
 $     700.00



 
IV.           Huntington Beach, CA – Dedicated.


     A.           In consideration of monthly fees paid to En Pointe, En Pointe
will provide and EPGS will receive the use of certain telephony services set
forth on the Table below.  En Pointe will invoice EPGS for such fees monthly, in
advance, together with taxes, if applicable, in the amount of $651.70 and EPGS
shall pay En Pointe within thirty (30) days from the date of receipt of En
Pointe’s invoice.





                       
Service
Circuit ID
QTY
Unit Price
Cost
Total Amount
 (Incl of Taxes)
Main Bus Line
714-375-3797
1
$27.62
 $27.62
$32.05
MPLS Circuit
DHEC-691475
1
 $619.65
 $619.65
$619.65
           
Total for the Branch
     
 $647.27
                                     $651.70



 
V.           Atlanta, GA – Dedicated


      A.           In consideration of monthly fees paid to En Pointe, En Pointe
will provide and EPGS will receive the use of certain telephony services set
forth on the Table below.  En Pointe will invoice EPGS for such fees monthly, in
advance, together with taxes, if applicable, in the amount of $1426.40 and EPGS
shall pay En Pointe within thirty (30)
days from the date of receipt of En Pointe’s invoice.   .



                       
Service
Circuit ID
QTY
Unit Price
Cost
Total Amount
 (Incl of Taxes)
MPLS Circuit
DHEC-570648
1
 $619.65
 $619.65
 $619.65
MIS Circuit
DHEC-973600
1
 $501.40
 $501.40
 $501.40
Analog Line
404-634-4173
1
 $91.33
 $91.33
 $305.35
FAX Line
404-634-4174
1
 $67.33
 $67.33
Analog Line
404-634-4175
1
 $101.33
 $101.33
           
Total for the Branch
       
                                 $1,426.40



 
VI.           Austin, Texas – Dedicated


                     A.           In consideration of monthly fees paid to En
Pointe, En Pointe will provide and EPGS will receive the use of certain
telephony services set forth on the Table below.  En Pointe will invoice EPGS
for such fees monthly, in advance, together with taxes, if applicable, in the
amount of $1878.60 and EPGS shall pay En Pointe within thirty (30) days from the
date of receipt of En Pointe’s invoice.


 

                       
Service
Circuit ID
QTY
Unit Price
Cost
Total
 Amount
 (Incl of Taxes)
PRI & DIA # 16 Pkg
TIZF/AUSTTXZKK03/AUSTTXHR03 
1
$746.00
     $746.00
 
 
$1,258.95
 
 

PRI & DIA # 16 Pkg
TIZF/AUSTTXZKK03/AUSTTXHR03
1
$746.00
     $746.00
        
$1,258.95
 
 
Internet (AU/GKXX/449889)
Business Lines
512-287-4950
2
$16.35
         $32.70
512-336-8459
Business Lines
512-310-2228
2
$19.35
      $38.70
     
MPLS Circuit
DHEC-891910
1
$619.65
   $619.65
                                      $619.65
           
Total for the Branch
     
  
      $1,878.60







VII.           Gardena, California -- Shared


      A.           In consideration of monthly fees paid to En Pointe, En Pointe
will provide and EPGS equally share certain telephony services set forth on the
Table below.  En Pointe will invoice EPGS for EPGS one-half share of Telephony
Services, monthly, in advance, together with taxes, if applicable, in the amount
of $2344.80 and EPGS shall pay En Pointe within thirty (30) days from the date
of receipt of En Pointe’s invoice.




Branch
Telephone Lines
Internet
MPLS
P2P Circuits
PRI
Total
Gardena
 $  327.00
 $ 1,002.80
              $ -
 $   1,015.00
 
 $  2,344.80





      B.           Two Internet Circuits from AT&T will be dedicated to
EPGS.  En Pointe will continue to pay usage charges to the Provider; EPGS will
reimburse En Pointe.




      C.           Three AT&T PRI and one TMC PRI will be transferred to
EPGS.  En Pointe will continue to pay rental and usage charges to the Provider;
EPGS will reimburse En Pointe.


      D.           P2P Links have been pro-rated based on the number of
employees of each party.


VIII.                      Portland, OR – Shared


      A.           In consideration of monthly fees paid to En Pointe, En Pointe
will provide and EPGS share, on a pro-rata basis, based on the number of
employees of each party, certain telephony services set forth on the Table
below.  En Pointe will invoice EPGS for EPGS pro-rata share of Telephony
Services, monthly in advance, together with taxes, if applicable, in the amount
of $1136.00 and EPGS shall pay En Pointe within thirty (30) days from the date
of receipt of En Pointe’s invoice.


Branch
Telephone Lines
Internet
MPLS
P2P Circuits
PRI
Total
Portland
 $ 826.00
 $           -
      $310.00
 
$         -
 
 $  1,136.00



IX.           Data Center—Shared


      A.           In consideration of monthly fees paid to En Pointe, En Pointe
will provide and EPGS share, Data Center Telephony Services as set forth on the
Table below.  En Pointe will invoice EPGS for its one-half of Data Center
Telephony Services, monthly in advance, together with taxes, if applicable in
the amount of $3050.00 and EPGS shall pay En Pointe within thirty (30) days from
the date of receipt of En Pointe’s invoice.


 

 
Telephone Lines
Internet
MPLS
P2P Circuits
PRI
 
Data Center
 $            118.00
 $     250.00
 $     682.00
 $           -
 $   2,000.00
 $  3,050.00





      B.           Additional Data Center charges: En Pointe will dedicate two
(2) full 4TU racks to EPGS at the Alchemy Data Center.  The monthly rack charges
will be $1338.00 per rack, for a total of $2676.00 per month.


      C.           En Pointe will dedicate 50% of the Internet bandwidth to
UPGS.


      D.           En Pointe will dedicate 55% of the MPLS link to EPGS.




X.           Estimate of Basic Monthly Charges



 
Service
Amount
 
Rancho Cucamonga, California
$2,364.73
 
Austin, Texas
$1,878.60
 
Boise, Idaho
$3,013.00
 
Bolder, Colorado
$700.00
*
Huntington Beach, California
$651.70
 
Atlanta, Georgia
$1,426.40
 
Gardena, California (shared)
$2,344.80
 
Portland, Oregon (shared)
$1,136.00

 
Data Center (shared)
   
  Telephony
$3,050.00
 
  Rack Charges
$2,676.00
 
TOTAL
$19,241.23
     
*
Lease extension pending
       





XI.           Other Provisions


      A.           Price Increases/Decreases.


1.           En Pointe shall have the right to increase fees for the telephony
services described above based on any increases in prices imposed on En Pointe
by the Provider, whether cost increases or an increase in taxes or
tariffs.  Taxes and Tariffs are always subject to increase and En Pointe is
contractually bound to accept any Tax and/or Tariff increases.


2.           En Pointe will provide EPGS with the benefit of any price decrease.


3.           The amounts stated in the Tables above are based on the usage costs
for the period January 1, 2008 through March 31, 2008, averaged, and monthly
charges may increase based on overage usage beyond the allocated usage minutes
under the applicable plan for a particular facility.


4.            Local toll calls and long distance calls (“Tolls”) made out of
Rancho Cucamonga, Mumbai, India, Gardena, and Pakistan which exceed any minutes
provided under a plan, will be billed separately and will be charged to the
party having made such calls.  The amount of Tolls cannot be determined at this
time.


5.           Taxes, Tariffs, and surcharges, and other charges not specifically
related to the Telephonic Services for any shared location will be shared by En
Pointe and EPGS in the same manner and pursuant to the same formulas as the
telephony services are shared.
 
                      B.           Services and Repairs; Line Provider
Communications.  En Pointe will be responsible for and will manage all service
requests with the Provider and will pay the costs therefor.  EPGS will reimburse
En Pointe for the actual costs for Provider services or service calls, to the
extent required for Dedicated Services, with respect to Shared Services based
EPGS pro-rata share of the services, subject to proof.  Services required
attributable solely to one party shall be the responsibility of that party.  En
Pointe will invoice EPGS for its services or its share thereof, and EPGS shall
reimburse En Pointe within thirty (30) days from the date of receipt of En
Pointe’s request for reimbursement.  Documentation supporting service charges
will be provided with any request for reimbursement. En Pointe will be
responsible for all communications with any Provider concerning services,
repairs, or other matters related to the Telephony Services.
 
                       C.
Additional Lines/Collateral Services.  Should EPGS require additional lines or
collateral and/or enhanced lines in additional to those described in the table
above (“Changes”), EPGS shall provide En Pointe with a request for such
additional lines or enhancements.  En Pointe shall request and arrange for such
changes and bill EPGS the actual amount charged to En Pointe for such Changes,
which amount shall be paid with the first invoice reflecting charges for such
Changes, including any one-time installation and/or connection charges or other
charges that may be billed to En Pointe in connection with a requested change.



                       D.
Termination Penalties.   It is recognized that existing contracts for Telephonic
Services have differing volume usage or other minimum commitments and that
pricing has been negotiated based on such commitments.  Should EPGS unilaterally
elect to termination of any Telephonic Service which results in any penalty for
which En Pointe is liable, EPGS shall continue to pay the charges set forth on
the applicable Table until the amount of any penalty has been satisified.



                       X.
Warranties and Representations



                       A.
Warranties by En Pointe: En Pointe makes the following warranties and
representations:



                           1.
The fees paid to EPGS under this Exhibit for Dedicated Services will not exceed
the actual cost to En Pointe for the Dedicated Services; the fees paid to En
Pointe for Shared Services will not exceed the cost for the services allocated
to EPGS as described above.



                            2.
En Pointe will provide, upon request of EPGS, documentation sufficient to
substantiate fees billed to EPGS;

  
                            3.
The warranties provided to En Pointe pursuant to the services provided to any
Branch or Data center continue to apply to the Branch, pursuant to its terms.



                            4.
En Pointe will not cancel the Services described in this Exhibit or remove any
equipment or cabling collateral to the equipment, or otherwise disable any
component of the Services described on this Exhibit during the term of the
Master Services Agreement governing this Exhibit; provided that all fees are
timely paid hereunder and any particular Telephone Services provided hereunder
is not discontinued by a Provider’s actions beyond En Pointe’s control.

 

                           5.     En Pointe will, at all times, communicate with
and accommodate EPGS personnel in connection with any repairs or other services,
with the same courtesy and cooperation as its own employees who rely on primary
reimbursement. En Pointe will be responsible for all communications with any
Provider concerning services, repairs, or other matters related to the Telephony
Services.

 
 
                       C.
Additional Lines/Collateral Services.  Should EPGS require additional lines or
collateral and/or enhanced lines in additional to those described in the table
above (“Changes”), EPGS shall provide En Pointe with a request for such
additional lines or enhancements.  En Pointe shall request and arrange for such
changes and bill EPGS the actual amount charged to En Pointe for such Changes,
which amount shall be paid with the first invoice reflecting charges for such
Changes, including any one-time installation and/or connection charges or other
charges that may be billed to En Pointe in connection with a requested change.



                       D.
Termination Penalties.   It is recognized that existing contracts for Telephonic
Services have differing volume usage or other minimum commitments and that
pricing has been negotiated based on such commitments.  Should EPGS unilaterally
elect to termination of any Telephonic Service which results in any penalty for
which En Pointe is liable, EPGS shall continue to pay the charges set forth on
the applicable Table until the amount of any penalty has been satisified.



                       X.
Warranties and Representations



                      A.
Warranties by En Pointe: En Pointe makes the following warranties and
representations:



                         1.
The fees paid to EPGS under this Exhibit for Dedicated Services will not exceed
the actual cost to En Pointe for the Dedicated Services; the fees paid to En
Pointe for Shared Services will not exceed the cost for the services allocated
to EPGS as described above.



                         2.
En Pointe will provide, upon request of EPGS, documentation sufficient to
substantiate fees billed to EPGS;



                         3.
The warranties provided to En Pointe pursuant to the services provided to any
Branch or Data center continue to apply to the Branch, pursuant to its terms.



                         4.
En Pointe will not cancel the Services described in this Exhibit or remove any
equipment or cabling collateral to the equipment, or otherwise disable any
component of the Services described on this Exhibit during the term of the
Master Services Agreement governing this Exhibit; provided that all fees are
timely paid hereunder and any particular Telephone Services provided hereunder
is not discontinued by a Provider’s actions beyond En Pointe’s control.

 

                         5.           En Pointe will, at all times, communicate
with and accommodate EPGS personnel in connection with any repairs or other
services, with the same courtesy and cooperation as its own employees who rely
on primaryreimbursement. En Pointe will be responsible for all communications
with any Provider concerning services, repairs, or other matters related to the
Telephony Services.

 
                      C.
Additional Lines/Collateral Services.  Should EPGS require additional lines or
collateral and/or enhanced lines in additional to those described in the table
above (“Changes”), EPGS shall provide En Pointe with a request for such
additional lines or enhancements.  En Pointe shall request and arrange for such
changes and bill EPGS the actual amount charged to En Pointe for such Changes,
which amount shall be paid with the first invoice reflecting charges for such
Changes, including any one-time installation and/or connection charges or other
charges that may be billed to En Pointe in connection with a requested change.



                      D.
Termination Penalties.   It is recognized that existing contracts for Telephonic
Services have differing volume usage or other minimum commitments and that
pricing has been negotiated based on such commitments.  Should EPGS unilaterally
elect to termination of any Telephonic Service which results in any penalty for
which En Pointe is liable, EPGS shall continue to pay the charges set forth on
the applicable Table until the amount of any penalty has been satisified.



                      X.
Warranties and Representations



                      A.
Warranties by En Pointe: En Pointe makes the following warranties and
representations:



                        1.
The fees paid to EPGS under this Exhibit for Dedicated Services will not exceed
the actual cost to En Pointe for the Dedicated Services; the fees paid to En
Pointe for Shared Services will not exceed the cost for the services allocated
to EPGS as described above.



                        2.
En Pointe will provide, upon request of EPGS, documentation sufficient to
substantiate fees billed to EPGS;



                        3.
The warranties provided to En Pointe pursuant to the services provided to any
Branch or Data center continue to apply to the Branch, pursuant to its terms.



                        4.
En Pointe will not cancel the Services described in this Exhibit or remove any
equipment or cabling collateral to the equipment, or otherwise disable any
component of the Services described on this Exhibit during the term of the
Master Services Agreement governing this Exhibit; provided that all fees are
timely paid hereunder and any particular Telephone Services provided hereunder
is not discontinued by a Provider’s actions beyond En Pointe’s control.

 

                        5.    En Pointe will, at all times, communicate with and
accommodate EPGS personnel in connection with any repairs or other services,
with the same courtesy and cooperation as its own employees who rely on primary
communications services in the ordinary course of business.

 
                      B.
EPGS Warranties.  EPGS makes the following warranties and representations:



                        1.
EPGS will comply with all federal, state, and local laws and regulations in
connection with the use of the Services described in this Exhibit.



                        2.
EPGS will not remove any hardware, software, or peripherals (such as but not
limited to routers) from the facility or disconnect one operational part of the
equipment or software from another without En Pointe’s express written consent,
or disable or alter the services in any way, shape or form so as to violate or
make invalid any warranty provided with the services.



                        4.
EPGS will use the Telephony Services solely in the ordinary course of EPGS
business and for no other purpose.



                        5.
EPGS has been notified that it has had the opportunity to request for review
copies of all Provider Agreements pertaining to the Telephonic Services
described in this Exhibit and has done so or has voluntarily declined to do so.



                       6.
EPGS by its signature to this Exhibit and to the Master Services agreement
agrees to En Pointe’s Internet and Communication Policy which is attached to the
Master Services Agreement as Attachment A and is incorporated into this Exhibit.



 
The parties, by their signatures hereto, have read this Exhibit C, understand
its meaning, including the meaning of all abbreviations written in this
Exhibit.  Each party by its signature below warrants that he or she a duly
authorized signature of the entity which that party represents.





En Pointe Technologies Sales,
Inc.                                                                                                En
Pointe Global Services, Inc.


/s/ Attiazaz "Bob"
Din                                                                                                                    
/s/ Nitin Shah                                       
Signature                                                                                                              
                  Signature


Attiazaz “Bob” Din,
President                                                                               
                        Nitin Shah, President____________
Print Name and
Title                                                                                                               
 Print Name and Title


Date_September 2, 2008                             
                                                                                  Date September
2, 2008                         




En Pointe Technologies, Inc.

         
/s/ Attiazaz "Bob" Din                              
Signature


Attiazaz “Bob” Din, President
Print Name and Title


Date September 2, 2008                         




--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


 
EXHIBIT D


Statement of Work
Information Technology and Infrastructure Services


In consideration of fees paid to En Pointe Technologies, Inc., En Pointe will
provide and EPGS will receive the following Information Technology and
Infrastructure Services (collectively “IT Services”) as described herein.


I.           Active Directory Services


A.  En Pointe will provide and EPGS will receive the following Active Directory
Services commencing on the date mutually agreed to by En Pointe and EPGS.


1.           En Pointe will create a Child Domain for EPGS.  All existing users
in the United States (approximately 306) and 40 users in Mumbai will be created
in Active Directory.


                                2.
All EPGS Work Stations in the US and in Mumbai will be members of the new Child
Domain.



                                3.
En Pointe will provide user creation, maintenance, support (including incident
management).

 
                        B.
EPGS will be responsible for providing any hardware and/or software required to
accommodate the Child Domain.



                        C.
En Pointe will comply with “best practices” for Active Directory and Child
Domain installation, security, and administration.  En Pointe will provide the
same level of services to EPGS as to its own Active Directory members.



                        D.
Fees:  The minimum fee for Active Directory Services will be $1000.00 per month
and is based on the number of existing users set forth in subparagraph A.1.
above.  En Pointe will invoice EPGS monthly, in advance, based on minimum fee
per month, including taxes, where applicable. EPGS will pay En Pointe fees
within thirty (30) days of receipt of En Pointe’s invoice.



                       E.
Activity Report/Additional Fees:



1.           Users.  EPGS will prepare an End-User Activity report within no
more than fifteen (15) days from the close of each calendar quarter.  If the
End-User report indicates that the number of users exceed 346, then the next
invoice will reflect the number of Users, and En Pointe may increase the fee
based on $5.00 per month for each user added which shall remain in effect until
the end of the next calendar quarter, and will be reflected on the next
quarterly End-User Activity Report.  Commencing with the quarter immediately
following, En Pointe will invoice EPGS for the minimum amount of $1000.00,
including taxes, if applicable plus any additional charges for the increased
number of users.
 
                                2.
Domains. Fees for additional domains will be borne by EPGS.



II.           Managed Hosted Exchange Service
 
A.           En Pointe will provide and EPGS will receive Hosted Email Services
(“HEX Services”) utilizing Microsoft Exchange and delivered from En Pointe’s
co-location facility with Alchemy.  En Pointe will be responsible for the
provisioning, installation, and deployment of hardware, software, and networking
connectivity to enable the HEX Services.  EPGS will be responsible for deploying
software and providing training to its end-users.
 
B.           Features – Hosted Exchange.  The following features are included:
 
1.           Mailboxes
2.           Public Folders
3.           Distribution Lists
4.           Contacts
5.           Multiple Inbound Domain
6.           Global Address List
7.           Tasks
8.           Calendars
9.           Active Sync for Mobile Access.
 
C.           Features – Email Filtering


                                1.
Multi-Engine Anti-Virus protection of incoming emails from outside the EPGS
organization

                                2.
Multi-Engine Anti-Spam protection of incoming emails from outside the EPGS
organization, with Spam Quarantine.



               D.
Archiving and E-Discovery



                                1.
Archive of data for 1000MB per user, per month (1.2GB per year)

                                2.
Availability of additional storage in 1GB increments

                                3.
Ability to search, tag, and locate email archives; export capability

                                4.
Email continuity in the event that primary services are unavailable

                                5.
The ability of Continuity users to access 30 days of rolling emails at any time;
reply and compose

 
                F.
Licenses



                                1.
En Pointe will procure licenses as needed to ensure that EPGS is compliant in
its use of Microsoft Exchange and Outlook.



                                2.
EPGS is responsible for informing En Pointe if additions and deletions of users
to ensure that the number of licenses comports with actual usage.



                                3.
Because of the pricing benefits which may be obtained from En Pointe’s purchase
of discounted licenses, EPGS must maintain the minimum number of licenses until
the end of the term of service.  As an example, if licenses are valid for one
(1) year, EPGS may cancel a user’s actual usage, but EPGS will be responsible
for payment of the license until the end of the 1-year or 12-month term.  This
applies to server-based CALS and end-user CALS, if applicable.



               G.
Maintenance



                                1.
Scheduled Maintenance. To ensure optimal performance and security of the
Services, En Pointe will routinely perform maintenance on a scheduled or
as-needed basis.  This may require specific Services to be suspended during the
maintenance period. En Pointe will use commercially reasonable efforts to notify
EPGS in advance of any scheduled maintenance that may adversely affect the HEX
Services.



                                2.
Emergency Maintenance.  From time to time, under certain circumstances En Pointe
may need to perform emergency maintenance, such as security patch installation
or hardware replacement. En Pointe will not be able to provide Customer with
advanced notice in case of emergency maintenance.



                                3.
Hardware Replacement.   En Pointe will use industry standard practices to
determine whether server hardware is functioning properly and will replace
non-functioning hardware with similarly functioning hardware. En Pointe shall
use commercially reasonable efforts to implement hardware replacement within
four hours from the time the problem is identified.



               H.
Service Availability.



                                1.
Uptime.  En Pointe will provide at least 99% Service Availability, measured on a
per calendar-month basis.  Service Availability is defined as the ability of a
user on Your Exchange account to (a) access and retrieve information from his or
her mailbox, and (b) send and receive messages via his or her mailbox using the
Services, each on a per mailbox basis, provided that EPGS account is active, in
good standing, and enabled.  Unavailability caused by issues beyond En Pointe’s
reasonable control, including denial of service or similar attacks, mail bombs,
DNS resolution, Domain Name expiration, Internet availability, SYN attacks, and
other events or any other Force Majeure event will be excluded from Service
Availability calculations.

 
                                2.
Service Availability Monitoring.  En Pointe monitors its servers and the
Services as a whole but does not monitor individual mailbox or mobile device
availability. To verify Service Availability, En Pointe uses a combination of
methods to validate availability, including but not limited to Exchange HTTP
access availability and internal mail flow monitoring between Edge and Mailbox
servers.  En Pointe does not guarantee incoming and outgoing mail delivery time
and thus it is not included in its calculations or considered an outage if mail
flow is delayed.  If a delay in mail flow is due to a complete Service, server,
or network outage, Service Availability will be calculated related to those
services only. En Pointe will use commercially reasonable efforts to provide
reasonable times for incoming and outgoing mail flow.



                I.
Fees for HEX Services



                                1.
Core Services.  In consideration of the fees paid, as set forth in the Table
below, En Pointe will provide and EPGS will receive the HEX Services, Core
Services. Core Services are based on a per-mailbox or per-user basis, per month
and are set forth in the table below.



EXTENDED DESCRIPTION
QTY
 UNIT PRICE
EXT PRICE
Hosted Exchange Mailbox - 500 MB storage
350
 $            13.95
 $               4,882.50
Active Synchronization
350
 Included
 
Exchange Continuity + Archiving (E-Discovery) + Filtering
350
 $            11.74
 $               4,109.00
TOTAL
   
 $               8,991.50

 


 
 
                                2.
Alternative Services. As an alternative to the Services described in the table
above, EPGS may select the Services in the table described below for the prices
set forth in that table.

 
 


 
EXTENDED DESCRIPTION
QTY
 UNIT PRICE
EXT PRICE
Hosted Exchange Mailbox - 100 MB storage
350
 $            10.96
 $               3,836.00
Exchange Continuity - 30 days and Filtering
350
 $              4.79
 $               1,676.50
Additional Archiving Storage beyond 3.6GB
1
 $              6.26
 $                     6.26
       

 
J.           En Pointe will invoice EPGS monthly, in advance, for Core Services
and any Additional/Alternative Services, together with taxes, if
applicable.  EPGS will pay En Pointe within thirty (30) days of receipt of En
Pointe’s invoice.
 
III.
EDI

 
               A.                  En Pointe will provide and EPGS will receive
EDI Services from the En Pointe existing infrastructure for existing customers.
 
B.           Services Included
 
1.           Volume-based Data Transmission Charges (Kilo Character based
transmission volume)
2.           All set-up fees have been waived for the existing above-listed
entities.
3.            Infrastructure Charges (VAN, VAN Services, Servers, Internet
Connectivity, etc.)
4.           EDI System Charges (Licensing & Maintenance fees)
5.           Availability of qualified/trained EDI team
6.           Post-production day-to-day support (getting failed documents fixed
and sending those out, etc.)
7.           Monitoring policies, procedures and specialized jobs to ensure
proactive monitoring of EDI transmissions
8.           Availability of Templar System
9.           Trained resources to work on Templar System
 
C.           Changes.
 
1.           Changes in volume will be assessed additionally at the standard EDI
rates available from our service provider.
2.           Changes in any set-up charges for the entities listed in the Table
above will be charged separately.
3.           New set-up fees will be assessed and charged separately.
 
D.           Fees.   The fees for the EDI Services set forth above for the
entities listed in the Table above will be $5000.00 per month, including any
Changes which may be assessed.   En Pointe will invoice EPGS for the EDI
Services monthly, in advance, together with taxes, if applicable, and EPGS will
pay En Pointe within thirty (30) days of receipt of En Pointe’s invoice.
 
IV.           SharePoint
 
A.           En Pointe will provide and EPGS will receive certain SharePoint
Services from En Pointe’s existing infrastructure to the existing services
customers.
 
B.           Basic Services Include
 
1.           New site set-up assistance
2.           Document library creation assistance
3.           Assistance in establishing user set-up and rights management
4.           Provision of secured access over the web to existing customers, as
needed
 
C.           Changes
 
1.           Fees for any additions, changes, enhancements, or specialized
SharePoint programming tasks (“Changes”) will be charged to EPGS at an hourly
rate mutually agreed to be En Pointe and EPGS.
        2.           If EPGS requires the SharePoint site to be used by its
existing employees additional fees will be determined based on the defined scope
of use and agreed to by EPGS and En Pointe.


D.
Fees. The fees for the basic SharePoint Services described above will be $600.00
per month.  Additional fees for Changes will be assessed based on the scope of
requested Changes at an hourly rate agreed to by EPGS and En Pointe.     En
Pointe will invoice EPGS for Basic Services and any Changes monthly in advance,
together with taxes if applicable, and EPGS will pay En Pointe within thirty
(30) days of receipt of En Pointe’s invoice.



V.
SAP Services



A.
En Pointe manages operations of the services sales cycle via SAP.  In
consideration of fees paid, En Pointe will deliver and EPGS will receive the
benefits of the SAP infrastructure management tools via En Pointe’s existing SAP
application. An Overview of the Services Business Process is attached to this
Exhibit as SAP-Attachment 1.



B.
Basic Services



1.
Sales under creation

2.
Purchase Order Creation

3.
Goods receipts and Invoice Receipts

4.
Goods issue

5.
Invoicing and Billing



C.
Basic Support Services



1.
Incident/Problem management

2.
Configuration/Change management

3.
Updates/Upgrades

4.
End-user support related to the SAP environment



D.
Fees.
Fees for Basic SAP Support Services will be $25,000 per month.  Additional fees
for Changes, as described in subparagraph E below will be assessed based on the
scope of requested Changes at an hourly rate of $150.00 per hour.  En Pointe
will invoice EPGS for Basic Services and any Changes monthly, in advance,
together with taxes, if applicable, and EPGS will pay En Pointe within thirty
(30) days of receipt of En Pointe’s invoice.



E.
New Configuration/Enhancements/Changes (“Changes”)

 
 
Any new configuration and/or enhancement requests (“Changes”) will be addressed
by the SAP support team and are subject to additional fees based on the scope
and specifications.



                F.
Cancellation.



 
The initial term for SAP Services will be twelve (12) months; however, EPGS may
cancel SAP services upon ninety (90) days prior written notice to En Pointe,
specifying the date of cancellation.  En Pointe and EPGS will each fulfill their
pre-termination obligations up until the specified cancellation date.



VI.
Clarify.  En Pointe’s Agreement with Clarify, together with any amendments will
be assigned to EPGS. En Pointe will provide Clarify back-up services to EPGS for
the sum of $1250.00 per month.  En Pointe will invoice EPGS for back-up services
monthly, in advance, and EPGS will pay En Pointe within thirty (30) days of
receiving En Pointe’s invoice.



VII.
SMART (Timesheet/Expenses/Management System).  En Pointe will provide and EPGS
will receive a non-transferable, worldwide, paid-up, license to use and modify
code for SMART, together with transition and support services as follows:



               A.
Transition.  The En Pointe Development Team will provide training and knowledge
transfer and support, including documentation, to transition SMART support in
transitioning SMART to EPGS.   En Pointe will discontinue further development
and enhancements to SMART after the cut off date which shall be mutually agreed
to by the parties.  En Pointe will provide the hardware requirements to run
SMART/Timesheet/Expenses/Management System.  EPGS will host SMART applications
at the Alchemy Data Center.



                B.
Support Services:  En Pointe will provide ongoing back-up services to EPGS.



               C.
Back-up Services/Fees:  In consideration of a monthly fee, in the amount of
$1250.00 per month, En Pointe will provide and EPGS will receive SMART back-up
Services.  En Pointe will invoice EPGS monthly, together with taxes, if
applicable.  EPGS will pay En Pointe within thirty (30) days of receipt of En
Pointe’s invoice.





VIII.
Cisco Infrastructure Implementation, Management and Support.



               A.
En Pointe will provide implementation and management support necessary to run
the Cisco UC infrastructure for EPGS which include:



                              1.
Hosted phone system (Cisco Callmanager)

 
                              2.
Hosted Unified Messaging and voicemail (Cisco Unity)

                              3.
Hosted Contact Center (Cisco IPCC Express)

                              4.
Hosted Conferencing (Cisco Meeting Place express

                              5.
Voice Mail

                              6.
Audit Conferencing

                              7.
Exchange Integration

                              8.
ACD

                              9.
Provisioning of from between 40-50 IP extensions at the Mumbai office as part of
the Cisco IP platform.



               B.
En Pointe will provide operations support for the Cisco UC infrastructure which
include:



                              1.
Phone set up and configuration

                              2.
Contact Center Agent set up and configuration

                              3.
Firewall design, installation, configuration

                              4.
VPN Design, set up and configuration

                              5.
Routers design, set up and configuration

                              6.
Maintenance. monitoring, and troubleshooting, devices

                              7.
Maintenance, monitoring, and troubleshooting, data/voice circuits

                              8.
24/7 technical support for Cisco Devices



               C.
Fees:



                              1.
Management Fees.  The Services set forth in Paragraph A above, shall be provided
at the cost of $42.40 per month per user for current users; additional users
added shall be at the rate of $42.40 per month for each user added.



                              2.
Operations Support fees:   The monthly fee for Cisco Operations Support is
$12,500.00 per month.



                              3.
En Pointe will invoice EPGS monthly, in advance for both Management and Support
Fees, together with any taxes if applicable, subject to any True-Up as set forth
in Section X. hereof.  EPGS will pay En Pointe within thirty (30) days of
receipt of En Pointe’s invoice.



               C.
Additional Licenses/Units/Services:  Additional provisioning will require the
purchase of additional licenses; EPGS will be responsible for the purchase of
such additional licenses.  Additional fees for any changes will be based on the
scope of the requested changes and at an hourly rate agreed to by EPGS and En
Pointe.

 
 



IX.
Mobile/Cell Telephones

 
               A.
En Pointe will provide and deliver to EPGS and EPGS will receive approximately
200 Mobile Telephone units currently used by En Pointe services personnel to be
used by EPGS personnel.  Mobile Telephone units will be subject to En Pointe’s
corporate usage plan with free minutes and unlimited Data Transfer.



               B.
Fees.  En Pointe will invoice EPGS for Mobile Telephone units in the amount of
$75.00 per unit, in the total amount of $15,000.00 based on the delivery of 200
units -- $15,000.00.  EPGS will pay En Pointe upon delivery of the Mobile
Telephone units.



               C.
Additional Units.  The cost for any additional Mobile Telephone units will be
the responsibility of EPGS.



               D.
Repairs and/or Servicing.  Mobile Telephone units will be delivered in working
order.  The cost for any repairs or servicing of the delivered Mobile Telephone
units subsequent to delivery will be the responsibility of EPGS.





X.
Other Services



               A.
Video Conferencing/Equipment and Services



                              1.
Certain branch locations are provided with Video Conferencing Equipment.  En
Pointe will deliver to and EPGS will receive the existing Video conferencing
equipment at EPGS dedicated branches.



                              2.
En Pointe will continue to provide support for Video Conferencing activities.



                              3.
EPGS will be provided the use of En Pointe’s video conferencing infrastructure.



                              4.
EPGS will be responsible for the costs of any repairs to the physical equipment
received by EPGS.



                              5.
Fees.  En Pointe will invoice EPGS monthly, in advance, including taxes if
applicable, for its support of Video Conferencing Services in the amount of
$4000.00 per month.



                B.
LAN/WAN Services



En Pointe will provide LAN and WAN support for EPGS headquarters office in
Gardena and dedicated and shared branch locations, including Mobile Telephone
support and support for Email activation and de-activation for the fee of
$24,000 per month.  En Pointe will invoice EPGS monthly, in advance, together
with taxes, if applicable, for LAN/WAN support and EPGS will pay En Pointe
within thirty (30) days from receipt of En Pointe’s invoice.
 
               C.
Research DSL

 
          En Pointe currently provides DSL services to a certain customer at the
line cost of $59.00 per month.  En Pointe will continue to provide such DSL
Services subject to
reimbursement by EPGS.  En Pointe will invoice EPGS for this customer line
monthly, in advance, together with taxes, if applicable and EPGS will pay En
Pointe within thirty (30)
days from receipt of En Pointe’s invoice.  EPGS and En Pointe acknowledge that
in the event this customer requests additional DSL services, En Pointe will
implement such
services on behalf of EPGS and EPGS will reimburse En Pointe at the cost of
$59.00 for any additional lines.
 
XI.
Monthly Estimates



               A.
Monthly basic charges are estimated as follows:



Service
Monthly Amount
Active Directory
$1,000.00
HEX1
 
   Table 1
$8,991.50
EDI
$5,000.00
SharePoint
$600.00
SAP
$25,000.00
Clarify Back-Up
$1,250.00
SMART
$1,250.00
Cisco Management
$12,500.00
Cisco Ops Support (Based on 240 users at $42.40 per user)
$10,176.00
Video Conferencing
$4,000.00
LAN/WAN
$24,000.00
LAM DSL
$59.00
TOTAL
$93,826.50

 
                B.
For clarification, the monthly estimate provided above, is an estimate
only.  Monthly charges may be adjusted by increased quantities, changes in scope
of Services, or numbers of users, or other factors which may increase or
decrease the amounts set forth immediately above.

 
-------------------------------------------------------------------------------------------------------------------------
1 As an alternative, EPGS may select the services described in Table 2 on page
5, for the fee of $5518.76
 
               C.
Monthly “True-up”.  For clarification, in each case where Services are adjusted
based on the factors described in Paragraph B immediately above, the Parties
agree that it is impossible to accurately determine additional monthly costs in
advance.  EPGS will be billed initially, in advance, based on the estimate of
basic charges, for the first month of Services.  Thereafter, En Pointe will
calculate any additional charges based on the factors described in Paragraph B
immediately above (“True-up”), and will invoice EPGS, in the month immediately
following, for any changes in fees based on such factors, and EPGS will pay, in
advance for the following month, any additional charges resulting from such
True-up, including any applicable taxes.  This True-up process will continue,
consecutively each month, for each month for which the Services are provided.



The parties, by their signatures hereto, have read this Exhibit D, understand
its meaning, including the meaning of all abbreviations written in this
Exhibit.  Each party by its signature below warrants that he or she a duly
authorized signature of the entity which that party represents.




En Pointe Technologies Sales,
Inc.                                                                                                En
Pointe Global Services, Inc.
  
          /s/ Attiazaz "Bob"
Din                                                                                                                    
/s/ Nitin Shah                                      
Signature                                                                                                                                             
    Signature


Attiazaz “Bob” Din,
President                                                                                                  
         Nitin Shah, President____________
Print Name and
Title                                                                                                      
        Print Name and Title


Date  September 2,
2008                                                                                                              Date  September
2, 2008                                 




En Pointe Technologies, Inc.


             /s/ Attiazaz "Bob" Din                              
Signature


Attiazaz “Bob” Din, President
Print Name and Title


Date  September 2, 2008                      
 







--------------------------------------------------------------------------------

EXHIBIT E


Special Terms and Conditions
Telephony, Circuitry and Information Technology Infrastructure Services Usage
----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



The following Special Terms and Conditions shall apply to all Statements of Work
and/or Exhibits which involve the use by EPGS of any En Pointe Technologies,
Inc. or En Pointe Technologies Sales, Inc. Telephony, Circuitry and Information
Technology Infrastructure Services.


1.Disclaimer of Warranty.  TELEPHONY, CIRCUITRY, AND INFORMATION TECHNOLOGY
INFRASTRUCTURE SERVICES AND ANY EQUIPMENT OR MATERIALS WHICH MAY BE PROVIDED
THEREWITH OR IN CONNECTION THERWITH, AND ALL ASSOCIATED DOCUMENTATION AND
MATERIALS ARE PROVIDED TO EPGS AND ANY OF ITS END-USERS “AS IS” WITHOUT ANY
WARRANTY OF ANY KIND. WITHOUT LIMITING THE FOREGOING, EN POINTE, EN POINTE SALES
AND ALL OF THEIR SUPPLIERS EXPRESSLY DISCLAIM ANY AND ALL WARRANTIES,
CONDITIONS, AND REPRESENTATIONS OF ANY KIND, WHETHER EXPRESS, IMPLIED, OR
STATUTORY, INCLUDING ANY WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT. NEITHER EN POINTE, EN POINTE SALES NOR
ANY OF THEIR SUPPLIERS WILL BE LIABLE FOR ANY THIRD-PARTY NETWORK FAILURE. EN
POINTE AND ITS SUPPLIERS SPECIFICALLY DO NOT WARRANT THAT THE SOFTWARE, SERVICES
OR DELIVERABLES WILL MEET CUSTOMER OR END-USER REQUIREMENTS AT ALL TIMES, WILL
BE UNINTERUPTED, TIMELY, SECURE, ERROR FREE, AVAILABLE AT A PARTICULAR
EPGS-SPECIFIED DATE OR TIME OR WILL HAVE THE
CAPACITY TO MEET DEMAND DURING SPECIFIC HOURS. ACCESS TO ANY NETWORK CANNOT BE
GUARANTEED AND DISCONNECTION MAY OCCUR FROM TIME TO TIME. EPGS ACKNOWLEDGES THAT
IT HAS NOT ENTERED INTO ANY STATEMENT OF WORK OR ANY OTHER AGREEMENT IN RELIANCE
UPON ANY WARRANTY OR REPRESENTATION WITH RESPECT TO TELEPHONY, CIRCUITRY, AND/OR
INFORMATION TECHNOLOGY INFRASTRUCTURE SERVICES.


2. Limitation of Liability.  IN NO EVENT WILL EN POINTE, EN POINTE SALES OR ANY
OF THEIR SUPPLIERS BE LIABLE TO CUSTOMERS OR END USERS OR TO ANYONE WITH WHOM
THE FOREGOING COMMUNICATE, FOR ANY LOST PROFITS, LOST DATA, OR EQUIPMENT
DOWN-TIME, OR FOR ANY SPECIAL, INCIDENTIAL, EXEMPLARY, PUNITIVE, INDIRECT OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE SERVICES
DESCRIBED IN THE EXHIBITS “TELEPHONY AND CIRCUITRY” AND/OR “INFORMATION
TECHNOLOGY INFRASTRUCTURE SERVICES”, OR EITHER PARTY’S USE OF ANY THIRD-PARTY
SOFTWARE OR SERVICE PROVIDER, ANY EN POINTE SERVICE OR COMMUNICATIONS PROVIDER
SUPPLIER WEB CONTENT, ANY OTHER MATERIALS PROVIDED PURSUANT TO THE STATEMENTS OF
WORK DESCRIBED HEREIN OR ANY DELIVERABLE ASSOCIATED THEREWITH, WHETHER FROM
BREACH OF CONTRACT OR WARRANTY, FROM NEGLIGENCE, STRICT LIABILITY OR OTHER CAUSE
OF ACTION, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT WILL EN POINTE’S AND EN POINTE SALES’ AGGREGATE LIABILITY
RELATED TO THIS STATEMENT OF WORK EXCEED THE FEES ACTUALLY PAID BY EPGS FORTHE
SIX (6)MONTHS PRECEDING THE FIRST EVENT GIVING RISE TO LIABILITY. THE FOREGOING
LIMITATION IS CUMULATIVE WITH ALL PAYMENTS BEING AGGREGATED TO DETERMINE
SATISFACTION OF THE LIMIT. EXISTENCE OF ONE OR MORE CLAIMS WILL NOT ENLARGE THE
LIMIT.


3.Internet Use and Access.  En Pointe, En Pointe Sales and/or its suppliers
exercise no control whatsoever over the content of information passing through
their systems. By its very nature, the Internet contains offensive and/or
harmful material, in some cases under descriptions that have been mislabeled or
are otherwise deceptive.  EPGS and its End User must exercise their own due
diligence before relying on
information available on the Internet, and must determine that they have all the
necessary rights to copy, publish, or otherwise distribute such information
under copyright and other applicable laws.  Neither En Pointe, En Pointe Sales
nor any of their Suppliers will be liable for any consequences of obtaining
Internet access, including those suffered as a result of accessing Internet
information and content, such as accessing information with offensive,
inaccurate or inappropriate content, the possibility of contracting computer
viruses, or other “invaders”, or unauthorized access to or alteration or theft
or destruction of any data, files, programs, procedures, or information through
accident, fraudulent means or devices, or any other method, regardless of
whether such damage occurs as a result of En Pointe’s or En Pointe Sales’ or any
of their supplier’s negligence.


4.Expectation of Privacy. Given the current regulatory and technical
environment, Customer and End User should not have any expectation of privacy in
its on lineactivities.


5.Customer Obligations and Misuse of Deliverables.


(a)  
EPGS shall maintain the confidentiality of any passwords and account

information provided in connection with any of the Services described above.


(b) EPGS shall not attempt, through the use of any of the Services described
above, to gain unauthorized access to, attempt to interfere with, or compromise
in any way the normal functioning, operation, or security of any network,
system, computing facility, equipment, data or information.
(c)  
EPGS shall not, through the use of the Services, attempt to gain unauthorized
access to, or use, data, systems or networks,

including any attempt to probe, scan, or test the vulnerability of a system or
network or to breach security or authentication measures without the express
authorization of the owner of the system or network. This includes using
“sniffers” or SNMP tools to gain such unauthorized access.
(d)  
EPGS shall not, through the use of the Services, attempt to circumvent user
authentication or security of any host,

 network or account (“cracking”). This includes but is not limited to, accessing
data not intended for Users, logging into or making use of a server or account
End Users are not expressly authorized to access, or probing the security of
other networks.
(e)  
EPGS shall not through the use of the Services, engage in any act of a malicious
nature which may reasonably result in harm,

disruption or damage to another user’s service, equipment, or privacy. This
includes, but is not limited to, port scans, flood-pings, packet spoofing, and
forged routing information.
(f)  
EPGS shall not, through the use of the Deliverables, interfere with the

service to any user, host or network with the intent to render said system
dysfunctional including, without limitation, mail-bombing (sending mass amounts
in excess of ten (10) similar mail message or more than 10 MB of data to one
recipient or system), flooding, deliberate attempts to overload a system and
broadcast attacks. This includes “denial of service” (DOS) attacks against
another network host of individual user.
(g)   EPGS shall not operate Maillist, Listserv, ‘auto-responders’, ‘cancel
bots’ or similar automated or manual routines which generate excessive amounts
of net traffic or disrupt net newsgroups or e-mail use by others.
(h)   EPGS shall not, through the use of the Services, attempt to intercept,
re-direct, or otherwise interfere with communications intended for others.
(i)  
EPGS shall not, through the use of the Services, transmit excessive volumes of
unsolicited commercial e-mail messages,

or other advertising material to individuals who did not specifically request
such material (e.g., E-mail “Spam”); or distribute, advertise or promote
software or services that have the primary purpose of encouraging or
facilitating unsolicited commercial E-mail (e.g., E-mail “Spam”).
(j)   EPGS shall not, through the use of the Services, use another’s site’s mail
server to relay mail without the express permission of the site.
(k)  
EPGS shall not, through the use of the Services, attempt to send e-mail messages
or transmit any electronic communications

 using a name or address of someone other than the User for purposes of
deception.
(1)  
EPGS shall not, through the use of the Services, alter, add, remove or modify a
source IP address information or by using forged

headers (a.k.a. “spoofing“) in an effort to deceive or mislead.
(m)      EPGS shall not, through the use of the Services, attempt to
fraudulently conceal, forge, or otherwise falsify a User’s identity.


(n)       EPGS shall not use the Deliverables to transmit, distribute, retrieve,
or store any information, data, or other material in violation of any applicable
law or regulation (including, where applicable any tariff or treaty). This
includes, without limitation, the use or transmission of any data or material
protected by copyright, trademark, trade secret, patent, or other intellectual
property right without proper authorization and the transmission of any material
that constitutes an illegal threat, violates export control laws, or is obscene,
defamatory, or otherwise unlawful.
(o)     EPGS shall not use the Services to knowingly commit verbal or written
threats towards another person. This may include posting or transmitting a
person’s real life information (name/address/phone number) in a malicious
manner.
(p)     EPGS shall not use the Services to send threatening or harassing
messages which suggest that the sender is planning to engage in some type of
criminal activity. Generally threats to public officials, references to
bombings, bank heists, and activities that threaten national security, are
considered serious violations.
(q)   EPGS and its End Users will maintain the confidentiality of any passwords
provided with or in connection with the Services.


EPGS SHALL INDEMNIFY AND HOLD HARMLESS EN POINTE AND EN POINTE SALES, AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES ANDAGENTS AGAINST ANY CLAIM ARISING FROM BREACH
OF THIS PARAGRAPH 5 BY EPGS OR ANY OF EPGS END USERS.


The foregoing Special Terms and Conditions, specifically including Paragraphs 1
and 2, will apply to this Statements of Work “Telephony, Circuitry, and
Information Technology Infrastructure Services. EPGS acknowledges and agrees
that the fees charged to EPGS under the Statements of Work identified herein,
and the benefits to be received by each party, reflect the allocation of risk
and that En Pointe, absent these Special Terms and Conditions would not enter
into these Statements of Work.


[Signatures to Follow]


The parties, by their signatures hereto, have read this Exhibit E, understand
its
meaning, including the meaning of all abbreviations written in this Exhibit.
Each party by its signature below warrants that he or she a duly authorized
signature of the entity which that party represents.





     
En Pointe Technologies Sales, Inc.
 
En Pointe Global Services, Inc.
__/s/ Attiazaz "Bob" Din_______________________________
 
________________________________
Signature
 
Signature
Attiazaz “Bob” Din, President
 
Nitin Shah, President
Print Name and Title
 
Print Name and Title
Date September 2, 2008                                                   
 
Date September 2, 2008
     
En Pointe Technologies, Inc.
   
___/s/ Attiazaz "Bob" Din______________________________
   
Signature
   
Attiazaz “Bob” Din, President
   
Print Name and Title
   
Date September 2, 2008
   





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F




Offshore Services


I.           Offshore Services Accounting


A.           In consideration of monthly fees paid to En Pointe, En Pointe will
provide, or cause En Pointe Sales to provide, and EPGS will receive Offshore
Accounting Services in Islamabad, Pakistan as described below.


B.           Basic Services:


1.
Overall management of day-to-day Services Billing and Services Purchasing units;

2.
Management of month-end accounting close process for Services including revenue
and cost accruals, reclassifications and other accounting adjustments;

3.
Management and preparation of various accounting and sales reports for Services;

4.
Supervision of billing and invoicing operations including but not limited to the
following:



a)           Creation of Services sales orders
b)           Creating SKUS in SAP
c)           Processing of vendor invoices
 
d)
Resolution of invoice disputes in coordination with field management;

e)           Reconciliations
 
f)
Creation of purchase orders for Services purchasing of parts and labor;

 
g)
Posting of goods receipts, PO adjustments, creation of CW sales orders

h)           Maintenance of Customer PO information
i)           Track and manage Services recurring billings.


5.
Assist Services Business Office with procurement and tracking of technical
training for field engineers;



6.
Preparation of standard reports and ad hoc reporting as needed;



7.
Special Services Account Projects.



C.
Current Personnel



 
1.
Manager, Services and Billing, Department: Services and Billing (1)



2.           Team Leaders (2)


a)           Department/Unit: Services (1)
b)           Department/Unit: Billing (1)


3.
Service Business Officers (4)



a)
Department/Unit: Services/SBO (1)

b)
Department/Unit: Services/Services Invoice Review (1)

b)
Department/Unit: Services/Purchasing (1)

c)
Department/Unit: Services/GR Posting (1)



4.
Billing Officers (2)



a)
Department/Unit:  Services Billing (1)

b)
Department/Unit:  Services Billing (1)



C.           For the Accounting Services described above, EPGS will pay En
Pointe a fee for each employee so engaged in providing the Services, monthly, in
advance, the sum of $2,600.00 per individual within thirty (30) days of EPGS
receipt of En Pointe’s invoice. Any increase or decrease in the number of
personnel will be adjusted monthly.  For any individual hired or terminated
between the first day of any calendar month and the end of any calendar month,
the fee for that individual will be prorated based on a percentage determined by
dividing the number of working days for that individual by thirty (30 days.  As
an example:


 10 working days
--------------------- = 33% of the monthly fee for the individual
       30 days


EPGS shall notify En Pointe within three (3) days of hiring or terminating any
individual.  EPGS shall provide En Pointe with a monthly employee report, within
seven (7) days after the close of each calendar month which shall list the names
of the employees performing the services and hiring and termination dates, if
applicable.  Continued retention of any individual is subject to the ongoing
approval of EPGS.


II.           Off Shore Service Support Services


A.           In consideration of monthly fees paid to En Pointe, En Pointe will
provide and EPGS will receive Offshore Services Support Services in Islamabad,
Pakistan in support of specific Services Engagements (per SOWS) as described
below.


B.           Basic Services – Shared Resources


1.           Management of entire Help-desk operation in PK.
2.           Deliverance of weekly and monthly reports to customers,
3.           Single-point-of-contact Services
4.           Senior Engineering Level II and III troubleshooting
5.           Daily Help-Desk response to e-mails telephone calls
6.           After Hours Support
7.           Dispatch Services through ticketing to completion
8.           Wireless Support (WMS) (mobile phones)
9.           Remote Desk Top Management
10.           Billing and Invoicing Support re WMS.


C.           Current Personnel


1.           Operations Manager – GSD (1)


2.           Shared Resources – GSD


a)           Supervisor, Dept/Unit: Shared Resources (1)
b)           Sr. Engineer, Dept/Unit: Shared Resources (1)
c)           Service Desk Engineers I, Dept/Unit Shared Resources (5)
d)           Service Desk Engineer I, Dept/Unit: Black & Decker (1)


 
3.
After Hours Support



 
a)
Service Desk Engineers I (3)

 
b)
Service Desk Engineers II (1)

 
b)
Service Desk Analyst (1)



 
4.
Dispatch



 
a)
Supervisor Dispatch GSD (1)

 
b)
Service Desk Analyst Dispatch (4)



 
5.
WMS



 
a)
Supervisor ISS Management Services (WMS/GSD) (1)

 
b)
Service Desk Engineers I, Dept/Unit: WMS/GSD (7)



 
6.
Remote Desk Top Services



 
a)
Supervisor RMDS/GSD (1)

 
b)
Service Desk Engineer I, Dept/Unit: RMDS/GSD (2)

 
c)
Compliance Analyst, Dept/Unit: RMDS/GSD (1)





D.           For the Support Services described above, EPGS will pay En Pointe a
fee for each employee so engaged in providing the Services, monthly, in advance,
the sum of $1,500.00 per individual within thirty (30) days of EPGS receipt of
En Pointe’s invoice. Any increase or decrease in the number of personnel will be
adjusted monthly.  For any individual hired or terminated between the first day
of any calendar month and the end of any calendar month, the fee for that
individual will be prorated based on a percentage determined by dividing the
number of working days for that individual by thirty (30 days).  As an example:


 10 working days
--------------------- = 33% of the monthly fee for the individual
       30 days


EPGS shall notify En Pointewithin three (3) days of hiring or terminating any
individual.  EPGS shall provide En Pointe with a monthly employee report, within
seven (7) days after the close of each calendar month which shall list the names
of the employees performing the services and hiring and termination dates, if
applicable.  Continued retention of any individual is subject to the ongoing
approval of EPGS.


 
[Signature Page(s) to Follow]



The parties, by their signatures hereto, have read this Exhibit F, understand
its meaning, including the meaning of all abbreviations written in this
Exhibit.  Each party by its signature below warrants that he or she a duly
authorized signature of the entity which that party represents.




En Pointe Technologies Sales,
Inc.                                                                                                En
Pointe Global Services, Inc.


/s/ Attiazaz "Bob"
Din                                                                                                                    
/s/ Nitin Shah                                      
          
Signature                                                                                                                                 
Signature


Attiazaz “Bob” Din,
President                                                                                                     
  Nitin Shah, President____________
Print Name and
Title                                                                                                
         Print Name and Title


Date  September 2, 2008                        
                                                                                       
  Date  September 2, 2008                      



En Pointe Technologies, Inc.
 
         /s/ Attiazaz "Bob" Din                         
                       Signature 


Attiazaz “Bob” Din, President
Print Name and Title


Date  September 2, 2008                       






